Opinion issued March 26, 2015




                                    In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-14-00534-CV
                          ———————————
                  URELIFT GULF COAST, L.P., Appellant
                                         V.
                        TRAVIS BENNETT, Appellee


                   On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Case No. 2014-01204


                         MEMORANDUM OPINION

      Appellant has filed an unopposed motion to dismiss this appeal. See TEX. R.

APP. P. 10.3(a)(2), 42.1(a). No opinion has issued. See TEX. R. APP. P. 42.1(c).

We grant the motion and dismiss this appeal. See TEX. R. APP. P. 42.1(a). All

pending motions are dismissed as moot.
                                 PER CURIAM
Panel consists of Justices Keyes, Higley, and Brown.




                                        2